Exhibit21 Merge Healthcare Incorporated Subsidiaries as of March 10, 2011 Subsidiary Organized UndertheLawsof Cedara Software Corp. Ontario, Canada Cedara Software (Shanghai) Co. Ltd. China Confirma Europe GmbH Germany Confirma Europe LLC Washington etrials Worldwide Limited United Kingdom Merge Asset Management Corp. Delaware Merge Cedara ExchangeCo Limited Ontario, Canada Merge eClinical Inc. Delaware Merge Healthcare Solutions Inc. Delaware Merge Technologies Holdings Co. Nova Scotia, Canada Requisite Software Inc. Delaware Stryker Imaging Corporation Delaware
